DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Note in particular prior art listed at [0018] of the instant specification.
Specification
The disclosure is objected to because of the following informalities:
In [0002], “…are widely ysed…” should be corrected with “…are widely used…"
In [0002], “…in order to recle…” should be corrected with “…in order to recycle…”
In [0002], “…combination of mass grvity, subsidence…” should be corrected with “…combination of mass, gravity, subsidence…”
In [0002] on page 2, lines 1-5, the statement 
It might be difficult to assemble planks with jumbo sizes and weights in a realistic construction site including different in-situ conditions; moreover, lots of labors and technicians for a construction project should be recruited to set up planks effectively. Accordingly, a user has to spend more money on the end product due to a longer construction schedule and higher costs comparatively.
creates substantial confusion as it is unclear whether this is discussing construction of conventional cyclones involving scaffolding planks, or planks as some form of separator
In [0012], “…body part 13of a truncated cone…” should be corrected with “…body part 13 of a truncated cone…”
In [0012], “…an inner wall 55(see FIG. 3)…” should be corrected with “…an inner wall 55 (see FIG. 3)…”
In [0013], multiple instances of “the feeders20” should be corrected with “the feeders 20”
In [0014], “fluoride(PVDF)” should be corrected with “fluoride (PVDF)”
Appropriate correction is required.
The attempt to incorporate subject matter into this application by reference to US 8184286 is ineffective because the incorporation by reference statement is omitted. Furthermore, the document noted is presumed to be a US Patent. In this instance, the document when retrieved is entitled “Atomic Absorption Spectrophotometer”. Alternatively, retrieval of US Patent Application 08/184286 returns now granted USP 5,686,419 entitled Basic alpha-Amiinoalkyphosphonate Derivatives”. Accordingly, since there is no apparent document relating to hydrocyclones or filters/membranes retrievable by the number provided, the incorporation by reference fails to provide an adequate comparator. 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation starting in line 18 and ending at line 23 on page 8 raises the issue of proper written description and possession of the invention as claimed. In particular, the claimed invention, the hydrocyclone separator, is claimed based on a combination of structural elements and a comparison to the prior art. In this instance, claim 1 compares the invention to a prior art system, the prior art system is referenced in the specification at [0018] as relating to US document number 8184286 (unclear if patent or patent application or other document type). Upon review of that document number as either a patent or a patent application (i.e. US Patent 8184286, US Application 08/184286), neither document retrieved related to a cyclone separator with a filter/membrane. Accordingly, the disclosure lacks sufficient written description support to provide for the filtrate flow rate metrics as compared to a comparison prior art unit.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Note in particular, claim 1 on page 8, lines 18-23.
	Regarding claim 1, the recitations of “it” in lines 18-19 create confusion as it is unclear what element(s) are referenced by the pronoun.
	Regarding claim 1, the recitation of “same filter”, “same filtration area” create confusion. Same filter/filtration area as what? Is this referencing the filtering membrane or a different filter?
	Regarding claim 1, the recitation of “the invention” lacks proper antecedent basis and is unclear what precisely is encompassed by the recitation.
	Regarding claim 1, the recitations of “two inlets”, “three inlets” create confusion. Are these inlets the same, different from, in addition to, inclusive of, from the “feeders” of claim 1?
	Regarding claim 1, the recitation of “the prior art” lacks proper antecedent basis. Additionally, this recitation is further unclear as such is not specified in the claim and no comparison is enumerated by the specification. Furthermore, upon review of the disclosure a US document number was identified as the basis for comparison. However, upon retrieval (note above discussion under specification regarding incorporation by reference), the number did not appear to retrieve a relevant document to compare to. Accordingly, the claimed filtrate flow rate comparisons are further indefinite as based upon an unknown and unspecified prior filtration system. For Examination purposes, any prior art reference or combination of references which meets the structural limitations of claim 1 will be presumed to meet the required performance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (USP 8,182,684) in view of Schubert (USP 5,667,686).
Regarding claim 1, Wu discloses in figures 1-3 a hydrocyclone separator (title/abstract) comprising: 
a separator body (10) defining a hollow chamber having an upper body part (11) and a lower body part (13) extending downward axially and gradually narrow relative said upper body part; 
a feeder connected helically to said upper body part from a lateral side thereof for feeding a raw liquid thereinto (20); 
an upstream outlet disposed axially within said separator body, having an upper part projecting upward and axially from said upper body part and a lower part extending into the lower body part (30); 
a downstream outlet attached axially to a lowermost end of said lower body part and in spatially communication with said lower body part (40); 
a filtering unit disposed axially within an inner wall confining said upstream outlet, having an upper part projecting upwardly and outwardly from a top end of said upstream outlet and a lower part extending into said downstream outlet, said filtering unit consisting of a filtering membrane having an inner wall confining the filtering member (50).
Wu does not expressly disclose the use of at least two or more feeders. 
Schubert discloses a hydrocyclone (title/abstract) in at least figures 3-4 wherein the cyclone (10) includes a plurality of inlets (inlets 80, in particular 3 of them, C5/L64-C6/L12). Further, Schubert discusses the knowledge and skill in the cyclone art understood that a single inlet was functional but two or more evenly spaced inlets provided a more stable operation (C2/L5-30).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Wu to provide multiple feeders (inlets) as taught by Schubert for the purpose of providing a more stable operation and to increase throughput by allowing additional feed to be input to the unit.
With respect to the limitation: 
It can get filtrate FO LPM(L/min) when using traditional filtration system under same filter, same filtration area; it can get filtrate F1 LPM using the prior art while using the invention when there are two inlets, the filtrate is F2 LPM; when using the invention with three inlets, the filtrate is F3 LPM; the following results are satisfied:
F3>F2>F1>F0; F1>1.2*F0; F2>1.1*F1 and F3>1.05*F2.
	The combination of Wu and Schubert by utilizing the same overall cyclone and filter and adding the additional feeders/inlets is considered to necessarily meet the requirements of the filtrate flows. Alternatively, one of ordinary skill would have recognized that by adding inlets, stabilizing flows in the separator, greater efficiency and throughput will be achievable thus providing for higher flow rates that meet the claim limitation.
Regarding claim 2, Wu as modified by Schubert further provides wherein said separator body, said feeders, said upstream outlet, said downstream outlet and said filtering unit are integrally formed with one another (See Wu claim 2; note that by assembling the unit the elements become integral).
Regarding claim 3, Wu as modified by Schubert further provides wherein said separator body, said feeders, said upstream outlet, said downstream outlet and said filtering unit are independently fabricated and are later assembled together in order to form the separator (see Wu claim 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759